            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 1 of 11



     Joshua S. Van de Wetering
 1   Van de Wetering Law Offices, P.C.
     512 E. Front Street
 2
     P.O. Box 7575
 3
     Missoula, MT 59807
     (406) 543-6577
 4
     josh@vdwlaw.net
     Montana Bar #3918
 5
     Francisco A. Duarte
 6
     Fury Bailey, P.S.
 7   710 – 10th Ave. E.
     P.O. Box 20397
 8
     Seattle, WA 98102
 9   Phone: (206) 726-6600
10
     Fax: (206) 726-0288
     Fad@furybailey.com
11   WSBA# 24056
12
     Attorneys for Petitioner
13

14
                         UNITED STATES DISTRICT COURT
15
                   FOR THE WESTERN DISTRICT OF WASHINGTON
16                             SEATTLE DIVISION
17
                                           )
18   UNITED STATES of AMERICA,             )
19                                         ) Cause No. CR-11-120-JCC
                      Plaintiff,           )
20
                                           )
21   -vs-                                  ) MOTION TO MODIFY TERM OF
22
                                           ) IMPRISONMENT PURSUANT TO
     MICHAEL MURPHY,                       )    18 U.S.C. § 3582(C)(1)(A)(i)
23                                         )
24                    Defendant.           )
                                           )
25
                                           )
26

27
            COMES NOW Michael Murphy, by and through his counsel of record, and

28   hereby moves this Honorable Court for its Order modifying Mr. Murphy’s term of

     MOTION TO MODIFY TERMS OF RELEASE                                  PAGE 1
            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 2 of 11




 1
     imprisonment to time served. Mr. Murphy makes the motion because at 72 years
 2   of age, he is at substantial risk of suffering severe consequences if he were to
 3
     contract Covid-19, and his performance in prison demonstrates that under the 18
 4

 5   U.S.C. 3553(a) factors he should be released. He is not a danger to the public, he
 6
     is no longer in need of rehabilitation having earned a college degree while
 7

 8   incarcerated, and the eight plus years he has spent in federal custody are sufficient
 9
     to promote respect for the law, provide deterrence and punish Mr. Murphy.
10
           Counsel for the Government, Mr. Lombardi, has been contacted regarding
11

12   this motion and opposes it.
13
                                       RELEVANT FACTS
14

15         Mr. Murphy was convicted in this Court of Conspiracy to Distribute
16
     Controlled Substances and Conspiracy to Commit Money Laundering on March
17

18
     23, 2012, and was sentenced to a prison term of 144 months followed by a

19   supervised release term of 5 years. He is currently projected to be released on July
20
     27, 2022, meaning that as of this writing, he has served 103 months, with 21
21

22   months to go, or 83% of his sentence.
23
           Mr. Murphy has been anything but idle during his time in prison. He has
24

25   completed dozens of classes while in prison, everything from Accounting and
26
     International Business to Landscape Design, Creative Writing, and Introduction to
27
     Japanese. He made the Dean’s list and completed an Associates Degree. Mr.
28



     MOTION TO MODIFY TERMS OF RELEASE                                        PAGE 2
            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 3 of 11




 1
     Murphy also worked, had no disciplinary issues, and was entrusted repeatedly with
 2   being on his own outside the prison. Documents supporting these activities are
 3
     attached.
 4

 5         Mr. Murphy is still classified as an inmate, though he was moved from
 6
     imprisonment at FPC Yankton, S.D. to the Residential Reentry Management
 7

 8   (RRM) field office because of Covid-19, and lives courtesy of a generous friend in
 9
     his friend’s home in California wearing an ankle monitor. The living situation
10
     protects Mr. Murphy for the time being, but is tenuous at best. The Bureau of
11

12   Prisons could return him to literal custody at any time, and/or Mr. Murphy’s
13
     friend’s generosity could (understandably) run out at some point, requiring Mr.
14

15   Murphy’s return to custody. Finding another place to live would be particularly
16
     challenging for Mr. Murphy. He no longer has connections in the Seattle area, and
17

18
     while he would prefer to reside in Montana to be near his daughter – and would be

19   able to do so if he were on supervised release – because there is no Bureau of
20
     Prisons RRM in Montana that is not an option for him.
21

22         A return to prison would almost undoubtedly expose Mr. Murphy to the
23
     virus and likely cause him to catch the disease it carries. As of this writing the
24

25   Bureau of Prisons has tested 68,668 prisoners, with 17,137 testing positive.
26
     https://www.bop.gov/coronavirus/, That is a positivity rate of just short of 25%.
27
     The World Health Organization (WHO) recommends that countries which have
28



     MOTION TO MODIFY TERMS OF RELEASE                                         PAGE 3
            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 4 of 11




 1
     “introduced large scale public health and social measures (PHSM)” not relax them
 2   until the positivity rate reflected in testing drops below 5% for 14 straight days.
 3
     https://www.who.int/publications/i/item/public-health-criteria-to-adjust-public-
 4

 5   health-and-social-measures-in-the-context-of-covid-19. And there is no reason to
 6
     expect the incidence of infection to go down soon. Yesterday the United States
 7

 8   saw nearly 90,000 new cases in a single day, part of a sharp upward trend that sets
 9
     new records every day and shows no sign of abating.
10
     https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
11

12         Moreover, within that picture of raging cases, prisons are even worse. With
13
     prisoners sharing living, eating, and hygiene facilities, “Covid-19 cases are
14

15   proportionally higher and have spread faster in prisons than in the outside
16
     population, said Brendan Saloner, an associate professor at Johns Hopkins
17

18
     Bloomberg School of Public Health, who is studying the issue.”

19   https://www.washingtonpost.com/nation/2020/08/24/prisoners-guards-agree-about-
20
     federal-coronavirus-response-we-do-not-feel-safe/. Those conclusions are only
21

22   underscored by a review of one BOP facility (Lompac) by the DOJ Inspector
23
     General which reported that “In response to the working draft of this report, the
24

25   BOP stated that maintaining adequate levels of medical staff in BOP institutions
26
     was an ongoing nationwide challenge.” The report also noted insufficient regular
27
     staff, insufficient masks and PPE and untimely use of what there was, insufficient
28



     MOTION TO MODIFY TERMS OF RELEASE                                         PAGE 4
            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 5 of 11




 1
     screening, and a lack of institutional communication and leadership.
 2   https://oig.justice.gov/sites/default/files/reports/20-086.pdf.
 3
           The novel corona virus and its accompanying disease, Covid-19, seem
 4

 5   surely to be with us for the foreseeable future, even assuming a successful vaccine
 6
     is just around the corner. When asked if he thought we could be past Covid-19 by
 7

 8   2022, Dr. Anthony Fauci, head of the National Institute for Allergy and Infectious
 9
     Diseases, had the following to say:
10

11
           "I don't think we're going to eradicate it.
12
           We may not completely eliminate it, but if you get it down to such a very
13
           low level, and enough of the population is protected — either by a vaccine
14         or by previously having been infected — then you'll develop a degree of
15
           herd immunity that you won't have an outbreak.

16         So when people say spring of 2022, I think that's quite reasonable, because I
17
           think that if we deploy a vaccine and we implement public health measures,
           I think it might even be sooner than that. But 2022 I think is a pretty good
18         bet.”
19
     https://www.businessinsider.com/fauci-interview-how-to-stay-healhy-get-by-until-
20

21   2022-2020-9. That means that we can expect the United States to be substantially
22
     recovered from this pandemic only about the time Mr. Murphy is scheduled to be
23

24
     released from prison anyway.

25

26
           If Mr. Murphy were returned to prison and caught the virus, he would be in
27
     serious danger. The United States Centers for Disease Control (CDC) reports that
28



     MOTION TO MODIFY TERMS OF RELEASE                                      PAGE 5
            Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 6 of 11




 1
     for men of his age (71), there is a substantial increase in both deaths and
 2   hospitalizations from Covid-19. Persons in the 65-74 age group, for instance (Mr.
 3
     Murphy’s age group), are at a 5 times higher risk for hospitalization, and a
 4

 5   whopping 90 times greater risk of death than a person in the 18-29 age group.
 6
     https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
 7

 8   discovery/hospitalization-death-by-age.html. It is notable, also, that Mr. Murphy,
 9
     at 71 is on the higher end of the 65-74 age-group. The next higher age group, 74-
10
     84 is at 8 times higher risk of hospitalization and 220 times higher risk of death,
11

12   than the comparison group, 18-29 year-olds. Although Mr. Murphy is in good
13
     health for a man his age, it is not unreasonable to estimate that he has around a 7
14

15   times greater likelihood of being hospitalized with Covid-19 and around a 200
16
     times greater chance of dying if he catches Covid-19 than if he were in his
17

18
     twenties.

19

20
                                        ARGUMENT
21

22         Under 18 U.S.C. § 3582(c)(1)(A)(i) a district court may modify an inmate’s
23
     time of incarceration if there are “extraordinary and compelling reasons” that
24
     warrant it. Either the Bureau of Prisons (BOP) or the inmate may file the motion,
25

26   but if the BOP refuses to file motion or ignores a request from the inmate to file,
27
     the inmate may file directly in the district court. Many courts around the country
28



     MOTION TO MODIFY TERMS OF RELEASE                                        PAGE 6
           Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 7 of 11




 1
     have concluded in light of Covid-19 and the BOP’s general failure to respond to
 2   inmate requests for motions, that the requirement to exhaust administrative
 3
     remedies can and should be waived. See, e.g. Abdallah v. United States, E.D.
 4

 5   Virginia, 4:15-cr-18(3), June 4, 2020, holding that all three exceptions to the
 6
     exhaustion requirement – futility, inadequate relief, and undue prejudice -- apply to
 7

 8   3582(c)(1)(A) motions during the Covid crisis, and gathering cases. The statistics
 9
     continue to bear out the Abdallah court’s conclusion. The Bureau of Prisons has
10
     received over 10,000 requests to move for release and has rejected or not
11

12   responded at all to over 98% of them.
13
     https://www.themarshallproject.org/2020/10/07/thousands-of-sick-federal-
14

15   prisoners-sought-compassionate-release-98-percent-were-denied. Moreover, Mr.
16
     Murphy because he is in the limbo state of being an inmate out of prison, there is
17

18
     no longer a “warden” to go to as the statute requires. Given that the BOP is

19   inundated with cases among their staff as well as their inmates, it is perhaps
20
     understandable that they have not been able to process these requests. In light of
21

22   Mr. Murphy’s status and the reality of the BOP’s responses, though, this Court
23
     should waive the 30-day requirement and consider Mr. Murphy’s motion.
24

25
           Under the statute prisoners may be released if “extraordinary and compelling
26

27   reasons warrant such a reduction.” 18 U.S.C. § 3582(C)(1)(A)(i). The sentencing
28
     guidelines offer a definition of “extraordinary and compelling reasons” that

     MOTION TO MODIFY TERMS OF RELEASE                                        PAGE 7
           Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 8 of 11




 1
     includes a catch-all provision that provides that a court may reduce the sentence if
 2   “there exists in the defendant's case an extraordinary and compelling reason other
 3
     than, or in combination with, the reasons described in subdivisions (A) through
 4

 5   (C). USSG § 1B1.13, note 1(D). Without such a catch-all provision a prisoner yet
 6
     to catch a deadly disease would not be able to escape that future – a punishment far
 7

 8   greater than contemplated by his sentence – in the unlikely event of something like
 9
     a global pandemic.
10

11
           That unlikely event, of course, is exactly what is happening now, an event
12

13
     not seen on this planet in a hundred years. Indeed, it is hard to imagine anything

14   more “extraordinary” and “compelling” than a once-every-hundred years event
15
     which has in the space of less than 9 months has become the third leading killer of
16

17   Americans, and is far from over. Many commentators have noted that this is a
18
     time when all people must take heightened responsibility for their own health and
19

20
     the health of their communities. That is all Mr. Murphy asks when he seeks
21
     reduction of his sentence – an opportunity in the face of a pandemic to protect
22
     himself and be with his loved ones.
23

24
           Finally the statute requires that an inmate seeking sentence reduction meet
25

26   be amenable to release after consideration of the sentencing factors in 18 U.S.C.
27
     3553(a). That part is easy. With respect to the nature of the offense, Mr. Murphy
28



     MOTION TO MODIFY TERMS OF RELEASE                                       PAGE 8
             Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 9 of 11




 1
     never had a substantial role in the distribution, serving only as a “driver” of
 2   marijuana going one direction and money going the other. Notably, in today’s
 3
     world transportation of marijuana is no longer even illegal under many
 4

 5   circumstances, and Mr. Murphy has already served a substantial sentence for his
 6
     actions. The sentence served also provides just punishment, promotes respect for
 7

 8   the law, and arguably over-reflects the seriousness of the crime, at least as
 9
     society’s view of that crime has evolved since Mr. Murphy’s conviction. 8 years
10
     behind bars is surely an adequate deterrent, there is no need to protect the public
11

12   from Mr. Murphy as he is not and has never been a danger to the public, and he has
13
     exhausted practically every opportunity for rehabilitation that has been available to
14

15   him. Indeed, if the goal of the statute is truly to promote respect for the law,
16
     releasing Mr. Murphy far better serves that goal that keeping him incarcerated
17

18
     does.

19

20
             Quite simply, there is no good reason for Mr. Murphy to be behind bars. It
21
     does not serve the public, it does not serve the concept of “justice,” it does not
22
     serve Mr. Murphy. Mr. Murphy respectfully asks this Court to apply 18 U.S.C. §
23

24   3582(C)(1)(a)(i) and reduce his sentence to time served.
25

26           DATED this 30th day of October, 2020.
27

28



     MOTION TO MODIFY TERMS OF RELEASE                                         PAGE 9
          Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 10 of 11




 1
                                         /S/ Joshua S. Van de Wetering
                                         Joshua S. Van de Wetering
 2                                       Attorney for Defendant/Petitioner
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     MOTION TO MODIFY TERMS OF RELEASE                                  PAGE 10
           Case 2:11-cr-00120-JCC Document 1226 Filed 10/30/20 Page 11 of 11




 1

 2                             CERTIFICATE OF SERVICE
 3

 4   I hereby certify that on this 30th day of October, 2020, a copy of the
 5   foregoing document was served on the following persons by the means
 6   indicated below:
 7

 8                CM/ECF                                    1-2
 9
     1. Clerk, U.S. District Court
10
     2. Vince Lombardi, United States Attorneys Office
11

12

13

14
                                            /S/ Joshua S. Van de Wetering
                                            Joshua S. Van de Wetering
15                                          Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28



     MOTION TO MODIFY TERMS OF RELEASE                                        PAGE 11
